Name: Commission Regulation (Euratom) No 501/94 of 2 March 1994 concerning the conclusion by the European Atomic Energy Community of the Protocol of the provisional application of the Agreement establishing an International Science and Technology Center
 Type: Regulation
 Subject Matter: international affairs;  European construction;  technology and technical regulations;  research and intellectual property
 Date Published: nan

 8.3.1994 EN Official Journal of the European Communities L 64/3 COMMISSION REGULATION (EURATOM) NO 501/94 of 2 March 1994 concerning the conclusion by the European Atomic Energy Community of the Protocol of the provisional application of the Agreement establishing an International Science and Technology Center THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101 (2) thereof, Whereas the Protocol on the provisional application of the Agreement establishing an International Science and Technology Center was signed on 27 December 1993; whereas by Decision of 21 February 1994, the Council approved the said Protocol for the purpose of conclusion by the Commission on behalf of the European Atomic Energy Community; Whereas the Protocol should be concluded on behalf of the European Atomic Energy Community, HAS ADOPTED THIS REGULATION: Article 1 The Protocol on the provisional application of the Agreement establishing an International Science and Technology Center is hereby approved on behalf of the European Atomic Energy Community. The text of the Protocol is attached to this Regulation (1). Article 2 The President of the Commission shall, on behalf of the European Atomic Energy Community, give the notification provided for in Article I of the Protocol. Article 3 Articles 3 and 4 of Commission Regulation (Euratom) No 3956/92 (2) shall apply. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1994. For the Commission The President Jacques DELORS (1) See page 2 of this Official Journal. (2) OJ No L 409, 31. 12. 1992, p. 10.